United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-51006
                        Conference Calendar



JUAN ARTURO MONTOYA,

                                    Plaintiff-Appellant,

versus

TROY WILLIAMSON, Warden, Former Warden, F.C.I. La Tuna;
ROBERT M. TAPIA, Warden, F.C.I. La Tuna;
D. RAMEY, Correctional Officer, F.S.L. La Tuna;
F.C.I. LA TUNA SPECIAL HOUSING UNIT OFFICER/
MEDICAL STAFF, at both F.C.I. La Tuna and the F.S.L.,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-03-CV-54-PRM
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Juan Arturo Montoya, federal prisoner # 51939-019, appeals

the district court’s dismissal of his Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) action.

The district court dismissed the complaint as to defendants

Williamson, Tapia, and Ramey on the basis that there is no

respondeat superior doctrine in a Bivens action.   Montoya has not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-51006
                                -2-

shown that the district court abused its discretion in dismissing

his complaint as to those defendants as frivolous.     See Norton v.

Dimazana, 122 F.3d 286, 291 (5th Cir. 1997).     Montoya has not

briefed the issue whether the district court erred in dismissing

the complaint as to the remaining defendants for want of

prosecution and it is deemed abandoned.   See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).

     Montoya’s appeal is without arguable merit and is thus

frivolous.   See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   Accordingly, the appeal is DISMISSED.    5TH CIR. R. 42.2.

The dismissal of this appeal counts as a “strike” for purposes of

28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).   We caution Montoya that once he accumulates

three strikes, he may not proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.